Case 19-34054-sgj11 Doc 2035 Filed 03/16/21                 Entered 03/16/21 12:00:52           Page 1 of 3




PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110

Counsel for the Debtor and Debtor-in-Possession

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                             )
In re:                                                       )   Chapter 11
                                                             )
HIGHLAND CAPITAL MANAGEMENT, L.P.,1                          )   Case No. 19-34054-sgj11
                                                             )
                                 Debtor.                     )   Re: Docket No. 1944
                                                             )

                    CERTIFICATION OF NO OBJECTION
              REGARDING SIXTEENTH MONTHLY APPLICATION
         FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES OF
      PACHULSKI STANG ZIEHL & JONES LLP AS COUNSEL TO THE DEBTOR
      FOR THE PERIOD FROM JANUARY 1, 2021 THROUGH JANUARY 31, 2021
                         (NO ORDER REQUIRED)



1 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



DOCS_DE:233461.1 36027/002
Case 19-34054-sgj11 Doc 2035 Filed 03/16/21             Entered 03/16/21 12:00:52       Page 2 of 3




                 The undersigned hereby certifies that, as of the date hereof, no answer, objection

or other responsive pleading has been received to the Sixteenth Monthly Application for

Compensation and Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP as

Counsel to the Debtor for the Period from January 1, 2021 through January 31, 2021 (the

“Application”) filed on February 22, 2021 [Docket No. 1944]. The undersigned further certifies

that the Court’s docket in this case has been reviewed and no answer, objection or other

responsive pleading to the Application appears thereon. Pursuant to the Application, objections

to the Application were to be filed and served no later than March 15, 2021 at 4:00 p.m.

prevailing Eastern Time.

                 Pursuant to the Order Establishing Procedures for Interim Compensation and

Reimbursement of Expenses of Professionals [Docket No. 141] filed on December 4, 2019, the

Debtor is authorized to pay Pachulski Stang Ziehl & Jones LLP a total of $2,078,989.85, which

is comprised of the sum of (i) $2,046,083.20 (which amount constitutes 80% of the fees

requested in the Application) plus (ii) $32,906.65 (which amount constitutes 100% of the

expenses requested in the Application), for the period from January 1, 2021 through January 31,

2021, upon the filing of this Certification and without the need for entry of a Court order

approving the Application.



                             [Remainder of Page Intentionally Left Blank]




                                                  2
DOCS_DE:233461.1 36027/002
Case 19-34054-sgj11 Doc 2035 Filed 03/16/21    Entered 03/16/21 12:00:52   Page 3 of 3




Dated: March 16, 2021                  PACHULSKI STANG ZIEHL & JONES LLP

                                       /s/ Jeffrey N. Pomerantz
                                       Jeffrey N. Pomerantz (CA Bar No.143717)
                                       Ira D. Kharasch (CA Bar No. 109084)
                                       Gregory V. Demo (NY Bar No. 5371992)
                                       10100 Santa Monica Boulevard, 13th Floor
                                       Los Angeles, CA 90067
                                       Telephone: (310) 277-6910
                                       Facsimile: (310) 201-0760
                                       Email:       jpomerantz@pszjlaw.com
                                                    ikharasch@pcszjlaw.com
                                                    gdemo@pszjlaw.com

                                       -and-

                                       HAYWARD PLLC
                                       Melissa S. Hayward
                                       Texas Bar No. 24044908
                                       MHayward@HaywardFirm.com
                                       Zachery Z. Annable
                                       Texas Bar No. 24053075
                                       ZAnnable@HaywardFirm.com
                                       10501 N. Central Expy, Ste. 106
                                       Dallas, Texas 75231
                                       Tel: (972) 755-7100
                                       Fax: (972) 755-7110

                                       Counsel for the Debtor and Debtor-in-Possession




                                        3
DOCS_DE:233461.1 36027/002
